 



Exhibit 10.67

 

DATED 16 December 2004

 

THE SELLERS

and

CODESILVER LIMITED
(to be renamed CENDANT TRAVEL SERVICES LIMITED)

and

CENDANT CORPORATION

 

 



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT
relating to the sale and purchase of
the entire issued share capital of Donvand Limited
and Octopustravel Group Limited



--------------------------------------------------------------------------------

 

 

Slaughter and May
One Bunhill Row
London EC1Y 8YY
(SJC/DRJ/PJAB)

 
CA043490062



--------------------------------------------------------------------------------



 



 

CONTENTS

                      Page

           
1.
  Interpretation     1  

           
2.
  Sale and purchase     8  

           
3.
  Conditions     8  

           
4.
  Conduct of business before Completion     9  

           
5.
  Consideration     11  

           
6.
  Completion     11  

           
7.
  Warranties and Limitations     12  

           
8.
  Purchaser’s warranties and undertakings     13  

           
9.
  Guarantee     13  

           
10.
  Effect of Completion     13  

           
11.
  Remedies and waivers     14  

           
12.
  Non-Compete     14  

           
13.
  Assignment     16  

           
14.
  Further assurance     16  

           
15.
  Entire Agreement     16  

           
16.
  Notices     17  

           
17.
  Announcements     18  

           
18.
  Confidentiality     19  

           
19.
  Costs and expenses     19  

           
20.
  Counterparts     20  

           
21.
  Contracts (Rights of Third Parties) Act 1999     20  

           
22.
  Termination     20  



--------------------------------------------------------------------------------



 



 

                      Page

           
23.
  Choice of governing law     20  

           
24.
  Jurisdiction     21  

           
25.
  Agent for service     21  



--------------------------------------------------------------------------------



 



 

SCHEDULES

              Page
 
       
Schedule 1 (The Sellers)
    23  
 
       
Schedule 2 (Conditions to Completion)
    24  
 
       
Schedule 3 (Completion Arrangements)
    25  
 
       
Schedule 4 (Warranties and Indemnity)
    27  
 
       
Schedule 5 (Basic Information)
    32  
 
       
Schedule 6 (Restricted Actions)
    36  
 
       
Schedule 7 (Disclosures)
    38  
 
       
Schedule 8 (Price Adjustment)
    40  
 
       
Schedule 9 (Employee Payments)
    45  



--------------------------------------------------------------------------------



 



 

THIS AGREEMENT is made on 16 December 2004

BETWEEN:



1.   The several persons whose names are set out in Schedule 1 (together the
“Sellers” and each a “Seller”)

AND



2.   CODESILVER LIMITED (to be renamed CENDANT TRAVEL SERVICES LIMITED), a
company registered in England under number 5227753 whose registered office is at
1 Mitchell Lane, Bristol BS1 6BU (the “Purchaser”)

AND



3.   CENDANT CORPORATION, a Delaware Corporation whose address is at 9 West 57th
Street, New York, NY, USA (the “Guarantor”).

WHEREAS:



(A)   Donvand Limited (“Donvand”) is a company registered in England under
number 1213718, whose registered office is at 54 Welbeck Street, London, W1G 9XS
and Octopustravel Group Limited (“Octopus”) is a company registered in England
under number 3879759, whose registered office is at 54 Welbeck Street, London
W1G 9XS (collectively the “Companies”). Further brief particulars of the
Companies are set out in Schedule 5 (Basic Information).   (B)   The Bearer
Shares are all held outside the United Kingdom.   (C)   The Sellers have each
agreed to sell the Bearer Shares and the Registered Shares owned by him and the
Purchaser has agreed to purchase and pay for all the Bearer Shares and the
Registered Shares in each case on the terms and subject to the conditions of
this Agreement.

NOW IT IS HEREBY AGREED as follows:



1.   Interpretation   1.1   In this Agreement and the Schedules to it:

     
“2004 Accounts”
  means, in respect of each of Donvand and Octopus, the audited financial
statements (balance sheet, profit and loss account and cash flow statement) for
the financial period ended on 31 December 2004 together with the notes thereto
and the directors’ and auditors reports relating thereto;



--------------------------------------------------------------------------------



 



2

     
“Accounting Principles”
  means the accounting policies, principles, bases, assumptions and judgements
adopted or used in the preparation of the Accounts;

   
“Accounts”
  means, in respect of each of Donvand and Octopus, the audited accounts
(balance sheet, profit and loss account and cash flow statement) for the
financial period ended on the Accounts Date together with the notes thereto and
the directors’ and auditors reports relating thereto;

   
“Accounts Date”
  31 December 2003;

   
“Affiliate”
  means, (i) in respect of any person including an individual, a person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the person specified, where
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person, whether
through the ownership of voting securities, by contract, as trustee or executor,
or otherwise and, (ii) in respect of any individual, his or her grandparents and
all descendants of those grandparents and (in each case) their spouses or a
trust of which any of them is a beneficiary. For the purpose of this Agreement,
none of the Group Companies shall be deemed an Affiliate of the Sellers;

   
“Auditors”
  Deloitte & Touche (UK) LLP;

   
“Business”
  means the businesses conducted by the Group Companies;

   
“Business Day”
  means a day (other than a Saturday or a Sunday) on which banks are open for
business in London;

   
“Bearer Shares”
  means:-



  (A)   20,000,000 new ordinary shares of US$0.0001 each in the capital of
Donvand; and     (B)   30,799,856 new ordinary shares of US$0.0001 each in the
capital of Octopus;

     
“Cendant Restricted Shares”
  means a contractual right to receive a share of Cendant stock that is to vest
on the basis set out in Schedule 9 (Employee Payments);
 
   
“Companies”
  has the meaning given in Recital (A), save where specified

   



--------------------------------------------------------------------------------



 



3

     

  otherwise;
 
   
“Companies Acts”
  means the Companies Act 1985, the Companies Consolidation (Consequential
Provisions) Act 1985, the Companies Act 1989 and Part V of the Criminal Justice
Act 1993;

   
“Completion”
  means completion of the sale and purchase of the Registered Shares and the
Bearer Shares under this Agreement;

   
“Completion Date”
  means the third Business Day following the day on which the condition listed
in paragraph 1 of Schedule 2 (Conditions to Completion) shall have been
satisfied or waived in accordance with this Agreement or, if later, 1
April 2005;

   
“Confidential Information”
  means all secret or confidential commercial, financial or technical
information, know-how or trade secrets whatsoever and in whatever form or medium
and whether disclosed orally or in writing, together with all reproductions in
whatsoever form or medium or any part or parts of it;

   
“Consideration”
  shall have the meaning given in sub-clause 5.1 (Consideration);

   
“Customer”
  means a person (other than a retail customer) that was customer of the
Business during the twelve months immediately preceding Completion;

   
“Deferred Consideration”
  means the amount of deferred consideration determined in accordance with
paragraph 3 of Schedule 8 (Price Adjustment);

   
“2005 Deferred Consideration”
  means the amount of deferred consideration determined in accordance with
paragraph 4 of Schedule 8 (Price Adjustment);

   
“Donvand Group”
  means Donvand and its subsidiaries and subsidiary undertakings;

   
“Draft Statement of EBITDA”
  means a draft statement showing EBITDA;



--------------------------------------------------------------------------------



 



4

     
“EBITDA”
  means earnings before interest, tax, depreciation and amortisation of the
Donvand Group and the Octopus Group, consolidated as if they were formed part of
the same group of companies throughout 2004 and substituting £2,000,000 for the
actual remuneration of the Sellers from any Group Companies in 2004 but
excluding:-



  (i)   all third party costs incurred by the Group Companies in connection with
the sale of the Companies provided that such costs be directly attributable for
legal and accountancy advisory services;     (ii)   the amount of any
performance bonus payable to employees of any Group Company in connection with
performance during 2004 up to an aggregate amount of £400,000 provided that such
performance bonus was or will be expensed in the corresponding audited accounts
of the Companies; and     (iii)   the amount payable to employees pursuant to
paragraph 1 of Schedule 9 (Employee Payments) provided such amount was or will
be expensed in the corresponding audited accounts of the Companies;

     
“Escrow Agent”
  has the meaning given in paragraph 1.1 of Schedule 9 (Price Adjustment);

   
“Gross Profit”
  means turnover less cost of sales compiled on a basis consistent with the
Accounts;

   
“Group”
  means collectively the Donvand Group and the Octopus Group;

   
“Group Company”
  means a member of the Group;

   
“Key Employee”
  means any employee of any Group Company with a basic salary of £75,000 (or
equivalent) per annum or more;

   
“Indemnity”
  means the indemnity set out in Part B of Schedule 4 (Warranties and
Indemnity);

   
“Initial Consideration”
  means the sum of £635.7 million payable on Completion;

   
“Litigation”
  means any and all suits, litigation, judgements, actions or proceedings;



--------------------------------------------------------------------------------



 



5

     
“Octopus Group”
  means Octopus and its subsidiaries and subsidiary undertakings;

   
“Participants”
  means David Babai, Uzi Kattan, Edward Faith and Bernard Bialylew;

   
“Participants’ Representative”
  means Uzi Kattan;

   
“Press Announcement”
  means the press announcement to be issued by the Guarantor (or any subsidiary
thereof) in the agreed form;

   
“Proceedings”
  means any proceedings, suit or action arising out of or in connection with
this Agreement;

   
“Prospective Customer”
  means a person (other than a prospective retail customer) with whom any Group
Company had negotiations or discussions regarding the Business during the twelve
months immediately preceding Completion;

   
“Purchaser’s Group”
  means the Guarantor, its subsidiaries and subsidiary undertakings from time to
time;

   
“Purchaser’s Solicitors”
  means Skadden, Arps, Slate, Meagher & Flom (UK) LLP;

   
“Registered Shares”
  means:-



  (A)   10,000,000 AA deferred shares of £0.0005 each in the capital of Donvand;
        5,000,000 BB deferred shares of £0.0005 each in the capital of Donvand;
        5,000,000 CC deferred shares of £0.0005 each in the capital of Donvand;
        1,219,512 A deferred shares of £0.0005 each in the capital of Donvand;  
      1,219512 B deferred shares of £0.0005 each in the capital of Donvand;    
(B)   15,399,928 AA deferred shares of £0.0005 each in the capital of Octopus;  
      7,699,964 BB deferred shares of £0.0005 each in the capital of Octopus;



--------------------------------------------------------------------------------



 



6



      7,699,964 CC deferred shares of £0.0005 each in the capital of Octopus;  
      1,878,040 D ordinary shares of £0.0005 each in the capital of Octopus;    
    1,878,040 E ordinary shares of £0.0005 each in the capital of Octopus;

     
“Reorganisation”
  means the reorganisation of the share capital of Donvand and Octopus in
November 2004 involving the creation of new classes of ordinary share capital
denominated in US dollars, the redesignation of existing A, B and C Ordinary
Shares denominated in sterling into deferred shares, the capitalisation of
profits, the issue of share warrants and all ancillary and related actions
thereto;

   
“Restricted Actions”
  means the actions listed in Schedule 6 (Restricted Actions);

   
“Restricted Area”
  means the UK, the United States, Hong Kong, Italy, Japan, Australia, Austria,
Belgium, China, Denmark, Dubai, France, Germany, India, Indonesia, Israel, New
Zealand, Saudi Arabia, Singapore, South Korea, Spain, Switzerland, Taiwan,
Thailand, Greece and any other country or territory where the Business is
conducted;

   
“Restricted Period”
  has the meaning given in sub-clause 12.7 (Non-Compete);

   
“Restricted Services”
  means that part of the Business which involves the purchase, sale or
arrangement of land travel destination services, including hotel rentals,
apartment rentals, packaged tours, and groups and that part which constitutes an
internet based travel agency;

   
“Sellers’ Representative”
  means Uzi Kattan and Murray Sweet;

   
“Sellers’ Solicitors”
  means Slaughter and May;

   
“Sellers’ Jersey Solicitors”
  means a reputable firm of solicitors in Jersey appointed by the Sellers for
the purposes of Completion;

   
“Service Document”
  has the meaning given in sub-clause 25.6 (Agent for service);

   
“Supplier”
  means any person or other organisation whatsoever, but not limited to hotels,
airlines, tour operators and car hire companies



--------------------------------------------------------------------------------



 



7

     

  that have supplied or agreed to supply goods or services to the Business at
any time during the eighteen months prior to Completion or who supplied goods or
services at Completion to the Business;

   
“Tax” or “Taxation”
  means any form of tax, levy, impost, duty, charge, contribution or withholding
of any kind imposed, collected or assessed by, or payable to, a Tax Authority
and all penalties, charges, surcharges, fines, costs and interest relating to
any of the above or to any obligation in respect of any of the above;

   
“Tax Authority”
  means any government, state or municipality or any local, state, federal or
other fiscal, revenue, customs or excise authority, body competent to impose
Tax;

   
“Warranties”
  means the warranties set out in Part A of Schedule 4 (Warranties and
Indemnity) and “Warranty” shall be construed accordingly; and

   
“Working Hours”
  means 9.30 a.m. to 5.30 p.m. on a Business Day.



1.2   In this Agreement, unless otherwise specified:



  (A)   references to clauses, sub-clauses, paragraphs, sub-paragraphs and
Schedules are to clauses, sub-clauses, paragraphs, sub-paragraphs of, and
Schedules to, this Agreement;     (B)   a reference to any statute or statutory
provision shall be construed as a reference to the same as it may have been, or
may from time to time be, amended, modified or re-enacted except to the extent
that any amendment or modification made or coming into effect of any statute or
statutory provision after the date of this Agreement would increase or alter the
liability of the Sellers under this Agreement;     (C)   references to a
“company” shall be construed so as to include any company, corporation or other
body corporate, wherever and however incorporated or established;     (D)  
references to a “person” shall be construed so as to include any individual,
firm, company, government, state or agency of a state or any joint venture,
association or partnership (whether or not having separate legal personality);  
  (E)   use of any genders includes the other genders;     (F)   the expressions
“company”, “holding company”, “subsidiary”, “subsidiary undertaking” and
“wholly-owned subsidiary” shall have the meaning given in the Companies Acts;



--------------------------------------------------------------------------------



 



8



  (G)   a person shall be deemed to be connected with another if that person is
connected with another within the meaning of section 839 of the Income and
Corporation Taxes Act 1988;     (H)   references to writing shall include any
modes of reproducing words in a legible and non-transitory form;     (I)  
references to times of the day are to London time;     (J)   headings to clauses
and Schedules are for convenience only and do not affect the interpretation of
this Agreement;     (K)   the Recitals and Schedules form part of this Agreement
and shall have the same force and effect as if expressly set out in the body of
this Agreement, and any reference to this Agreement shall include the Schedules;
and     (L)   references to any document in the “agreed form” means the document
in a form agreed by the parties to this Agreement and initialled for the
purposes of identification only by the Purchaser and the Sellers.



2.   Sale and purchase   2.1   Each of the Sellers shall sell, with full title
guarantee both the Registered Shares and the Bearer Shares set opposite his name
in Schedule 1 (the Sellers) and the Purchaser shall purchase all of the
Registered Shares and the Bearer Shares free from all charges and encumbrances
and from all other rights exercisable by third parties, together with all rights
attached or accruing to them at Completion including the right to receive all
dividends, distributions or any return of capital declared, paid or made after
the Accounts Date save for those disclosed to the Purchaser in writing prior to
the date of this Agreement and listed in Schedule 7 (Disclosure). In this
sub-clause 2.1, a distribution shall include any payment to any Seller or any of
his Affiliates by any Group Company save for those disclosed to the Purchaser in
Schedule 7 (Disclosure).   2.2   Each of the Sellers waives all rights over any
of the Registered Shares or the Bearer Shares conferred upon him by the articles
of association of the Companies or in any other way.   2.3   The Purchaser shall
not be obliged to complete the acquisition of the Registered Shares and the
Bearer Shares unless the purchase of all of the Registered Shares and the Bearer
Shares is completed simultaneously.   3.   Conditions   3.1   The sale and
purchase of the Registered Shares and the Bearer Shares pursuant to this
Agreement are in all respects conditional upon those matters listed in
Schedule 2 (Conditions to Completion), provided that, except for the condition
set out in paragraph 1 of Schedule 2, the Purchaser may in its discretion waive
such conditions.



--------------------------------------------------------------------------------



 



9



3.2   The Purchaser shall as soon as reasonably practicable following the
execution of this Agreement and receipt of the relevant information from the
Sellers apply for the regulatory clearances set out in paragraph 1 of Schedule 2
(Conditions to Completion) and shall pursue obtaining such clearances with all
reasonable speed. The Purchaser shall take all reasonable steps to procure
obtaining such clearances as soon as possible and shall accept all and any terms
and conditions imposed by any regulatory authority attaching to any such
clearances.   3.3   Each of the Sellers and the Purchaser undertakes to
co-operate with each other in exchanging such information and supplying such
reasonable assistance as required in connection with any filings provided for in
paragraph 1 of Schedule 2 (Conditions to Completion) and further undertake to
disclose in writing to the other anything which will or may prevent the
conditions set out in paragraph 1 of Schedule 2 (Conditions to Completion) from
being satisfied on or prior to 30 June 2005 immediately it comes to the notice
of either of them.   3.4   The Purchaser undertakes to keep the Sellers informed
as to progress towards satisfaction of the condition set out in paragraph 1 of
Schedule 2 (Conditions to Completion) and undertakes to:



  (A)   notify the Sellers and provide copies of any material communications to
the extent that they relate to the Group from any governmental or regulatory
body or other person in relation to obtaining any consent, approval or action
where such communications have not been independently or simultaneously supplied
to the Sellers;     (B)   where reasonably requested by the Sellers, provide the
Sellers (or advisers nominated by the Sellers) with draft copies of all
submissions and communications to governmental or regulatory bodies or other
persons to the extent they relate to the Group in relation to obtaining any
consent, approval or action at such time as will allow the Sellers a reasonable
opportunity to provide comments on such submissions and communications before
they are submitted or sent and provide the Sellers (or such nominated advisers)
with copies of all such submissions and communications in the form submitted or
sent; and     (C)   where reasonably requested by the Sellers and where
permitted by the governmental or regulatory body or other person concerned,
allow persons nominated by the Sellers to attend all meetings with governmental
or regulatory bodies or other persons and, where appropriate, to make oral
submissions at such meetings.



4.   Conduct of business before Completion   4.1   The Sellers shall take all
reasonable actions within their power as directors to procure that the Business
is conducted in the ordinary course during the period from the date of this
Agreement to Completion. Without limitation to the generality of the foregoing,
the Sellers shall take all reasonable actions within their power as directors to
procure that between the date of this Agreement and Completion no member of the
Donvand Group or the Octopus Group shall undertake any of the Restricted Actions
without the prior written consent of the Purchaser (such consent not to be
unreasonably withheld or delayed).



--------------------------------------------------------------------------------



 



10



4.2   Sub-clause 4.1 shall not operate so as to restrict or prevent:



  (A)   any matter reasonably undertaken by any member of the Donvand Group or
Octopus Group in an emergency or disaster situation with the intention of
minimising any adverse effect thereof (and of which the Purchaser will be
promptly notified) only for so long as such emergency or disaster situation
continues and/or solely to the extent necessary to mitigate the effects of such
emergency or disaster situation;     (B)   the completion or performance of any
obligations undertaken pursuant to any contract or arrangement entered into by
any member of the Donvand Group or Octopus Group prior to the date of this
Agreement;     (C)   any increase in emoluments of any category of employees of
any member of the Donvand Group or Octopus Group where such increase is made in
accordance with the normal practice of the relevant employing member of the
Donvand Group or Octopus Group;     (D)   any matter contemplated in this
Agreement; or     (E)   any matter undertaken at the written request of the
Purchaser.



4.3   From the date of this Agreement until Completion, the Sellers shall and
shall procure that each of the Group Companies shall give the Purchaser and its
authorised representatives reasonable access to books, records, accounts,
documents, personnel and offices of the Business from 1 January 2005 for the
purposes of:



  (i)   observing the compilation of the statutory accounts of the Companies for
the financial year ended 31 December 2004;     (ii)   understanding the
accounting and book-keeping systems and processes of the Group; and     (iii)  
preparing a detailed plan for resource development and improvements in the
control systems and processes for reporting and compliance of the Group in
anticipation of Completion, it being understood that no corrective action shall
be undertaken in relation to the Group until on or after Completion;



    and, in particular, access to the sites of the Business located in New York,
London, Hong Kong, Delhi, Tokyo, Dubai and such other sites as the Purchaser and
the Sellers may from time to time agree.       The Sellers shall not be obliged
to grant access pursuant to this sub-clause 4.3 to the extent that such access
materially interferes with the ability of the Group to conduct the Business or
its functions and operations.



--------------------------------------------------------------------------------



 



11



5.   Consideration   5.1   The total consideration for the sale of the
Registered Shares and the Bearer Shares shall be the payment by the Purchaser of
the Initial Consideration, the Deferred Consideration and the 2005 Deferred
Consideration to be divided among the Sellers in such proportions as set out
opposite each Seller’s name in Schedule 1 (The Sellers) (except as regards the
2005 Deferred Consideration which will be distributed in the following
proportions: David Babai 44.5%, Uzi Kattan 25%, Edward Faith 25% and Bernard
Bialylew 5.44%) (“Consideration”).   5.2   Payment of the Initial Consideration
on the Completion Date shall be made by telegraphic transfer of funds for same
day value to the Sellers’ Jersey Solicitors and payment of the Initial
Consideration shall constitute good discharge to the Purchaser in respect of it.
  5.3   Payment of the Deferred Consideration and the 2005 Deferred
Consideration shall be made by telegraphic transfer of funds for same day value
to the Sellers’ Jersey Solicitors in accordance with Schedule 8 (Price
Adjustment).   5.4   Any payment made by any Sellers to the Purchaser pursuant
to Clause 7 (Warranties and Indemnity) will be considered an adjustment to the
Consideration.   6.   Completion   6.1   Completion shall take place at 11 a.m.
on the Completion Date at the offices of the Sellers’ Jersey Solicitors.   6.2  
At Completion the Sellers shall do or procure those things listed in Part A
(Seller’s obligations) of Schedule 3 (Completion Arrangements) and the Purchaser
shall do those things listed in Part B (Purchaser’s obligations) of Schedule 3
(Completion Arrangements).   6.3   Neither the Purchaser nor the Sellers shall
be obliged to complete the sale and purchase of any of the Registered Shares and
the Bearer Shares unless the sale and purchase of all of the Registered Shares
and the Bearer Shares is completed simultaneously.   6.4   If the respective
obligations of the Sellers and/or the Purchaser under sub-clause 6.2 and
Schedule 3 (Completion Arrangements) are not complied with on the Completion
Date the Purchaser or, as the case may be, the Sellers may:



  (A)   defer Completion (so that the provisions of this clause 6 shall apply to
Completion as so deferred); or     (B)   proceed to Completion as far as
practicable (without limiting its rights under this Agreement); or     (C)  
terminate this Agreement by notice in writing to the other party.



6.5   If this Agreement is terminated in accordance with sub-clause 6.4 (and
without limiting any party’s right to claim damages), all obligations of the
Sellers and the Purchaser under this



--------------------------------------------------------------------------------



 



12







    Agreement shall end (except for the provisions of clauses 17 (Announcements)
and 18 (Confidentiality) but (for the avoidance of doubt) all rights and
liabilities of the parties which have accrued before termination shall continue
to exist.   6.6   Payment by or on behalf of the Purchaser for the amount stated
in clause 5 (Consideration) in accordance with paragraph 1 of Part B
(Purchaser’s obligations) of Schedule 3 (Completion Arrangements) shall
constitute payment of the consideration for the Registered Shares and the Bearer
Shares and shall discharge the obligations of the Purchaser under clause 2 (Sale
and purchase).   7.   Warranties and Limitations



7.1   Each of the Sellers severally (and not jointly and severally) warrants to
the Purchaser that each of the Warranties set out in paragraphs 1 and 2 of
Schedule 4 (Warranties and Indemnity) is accurate in respect of himself only at
the date of this Agreement. The Warranties set out in paragraphs 1 and 2 of
Schedule 4 (Warranties and Indemnity) shall be repeated immediately prior to
Completion by reference to the facts and circumstances then existing.   7.2  
Each of the Sellers severally (and not jointly and severally) warrants to the
Purchaser that each of the Warranties set out in paragraph 3 of Schedule 4
(Warranties and Indemnity) is accurate at the date of this Agreement.   7.3  
The maximum liability of each of the Sellers in respect of any claim under the
Warranties set out in paragraphs 1 and 2 of Schedule 4 (Warranties and
Indemnity) and the Indemnity shall not exceed the aggregate amount of the
Consideration received by or payable to such Seller, which amount is set out
opposite each Seller’s name in Schedule 1 (The Sellers). The Warranties set out
in set out in paragraph 3 of Schedule 4 (Warranties and Indemnity) shall expire
following the execution of this Agreement and therefore no claim of any sort or
on any basis may be made for breach of them and no breach of or non-compliance
with such Warranties shall give the Purchaser any right to rescind or terminate
this Agreement or otherwise not proceed to Completion save always in the event
of fraud.   7.4   The Purchaser acknowledges that it does not rely on and has
not been induced to enter into this Agreement on the basis of any warranties,
representations, covenants, undertakings, indemnities or other statements
whatsoever, other than the Warranties and acknowledges that none of the Sellers,
or any of their agents or advisers have given any such warranties,
representations, covenants, undertakings, indemnities or other statements.  
7.5   No claim shall be brought against the Sellers under the Indemnity unless
the Purchaser shall have given to the Sellers written notice of such claim,
specifying in reasonable detail the matter which gives rise to the claim prior
to the expiration of Working Hours on the seventh anniversary of Completion.  
7.6   Each of the Warranties shall be construed as a separate and independent
warranty and (except where expressly provided to the contrary) shall not be
limited or restricted by reference to or inference from the terms of any other
Warranty.



--------------------------------------------------------------------------------



 



13



8.   Purchaser’s warranties and undertakings   8.1   The Purchaser has the
requisite power and authority to enter into and perform this Agreement.   8.2  
The obligations of the Purchaser under this Agreement constitute binding
obligations of the Purchaser in accordance with its terms.   8.3   The execution
and delivery of, and the performance by the Purchaser of its obligations under,
this Agreement will not:



  (A)   result in a material breach of any provision of the constitutional
documents of the Purchaser;     (B)   result in a material breach of, or
constitute a default under, any instrument to which the Purchaser is a party or
by which the Purchaser is bound;     (C)   result in a breach of any order,
judgment or decree of any court or governmental agency to which the Purchaser is
a party or by which the Purchaser is bound; or     (D)   require the consent of
its shareholders or of any other person.



8.4   The Sellers shall not be liable to make any payment under this Agreement
nor shall the Purchaser exercise any right of set-off or counter-claim against
or otherwise withhold payment of any sums stated to be payable by the Purchaser
to the Sellers or under any other agreement subsisting between them unless and
until such liability has been agreed or adjudged payable in legal or arbitration
proceedings.   8.5   The Purchaser undertakes that it shall make (or procure a
Group Company makes) the payments to employees of the Employee Amount on the
basis set out in Schedule 9 (Employee Payments).   9.   Guarantee       In
consideration for the payment of £1 (the receipt and adequacy of which the
Guarantor hereby acknowledges), the Guarantor hereby unconditionally and
irrevocably guarantees to the Sellers the full, due and punctual payment by the
Purchaser of all of its payment obligations under this Agreement and
unconditionally and irrevocably guarantees to the Sellers the Purchaser’s
compliance with all of its other obligations under this Agreement. The Guarantor
shall be liable for all obligations of the Purchaser arising under this
Agreement as if it were the primary obligor.   10.   Effect of Completion      
Any provision of this Agreement and any other documents referred to in it which
is capable of being performed after but which has not been performed at or
before Completion and all Warranties and covenants and other undertakings
contained in or entered into pursuant to this Agreement (excluding, for the
avoidance of doubt, the Warranties in paragraph 3 of



--------------------------------------------------------------------------------



 



14



    Schedule 4 (Warranties and Indemnity)) shall remain in full force and effect
notwithstanding Completion.   11.   Remedies and waivers   11.1   Except as
provided in clause 7 (Warranties and Limitations), no delay or omission by any
party to this Agreement in exercising any right, power or remedy provided by law
or under this Agreement or any other documents referred to in it shall:



  (A)   affect that right, power or remedy; or     (B)   operate as a waiver
thereof.



11.2   Except as provided in clause 7 (Warranties and Limitations), the single
or partial exercise of any right, power or remedy provided by law or under this
Agreement shall not preclude any other or further exercise of it or the exercise
of any other right, power or remedy.   11.3   Except as otherwise expressly
provided in this Agreement, the rights, powers and remedies provided in this
Agreement are cumulative and not exclusive of any rights, powers and remedies
provided by law.   12.   Non-Compete   12.1   Each of the Sellers hereby
undertakes with the Purchaser that he will not during the Restricted Period
without the prior written consent of the Purchaser whether by himself, through
his agents or otherwise and whether on his own behalf or on behalf of any other
person, firm, company or other organisation, directly or indirectly:



  (A)   facilitate, carry on or be engaged or concerned or interested directly
or indirectly in any business which competes with the Business as the same is
conducted in the ordinary and usual course as at the Completion Date;     (B)  
in competition with the Business within the Restricted Area, be employed or
engaged or otherwise interested in the business of researching into, developing,
distributing, selling, supplying or otherwise dealing with Restricted Services;
    (C)   in competition with the Business, solicit business from or canvass any
Customer or Prospective Customer in respect of Restricted Services;     (D)   in
competition with the Group, accept orders for Restricted Services from any
Customer or Prospective Customer;     (E)   interfere with the supply of goods
or services to the Business from any Supplier where such interference inhibits
the supply of such goods or services to the Business;     (F)   induce any
Supplier of goods or services to the Business to cease or decline to supply such
goods or services to the Business in the future or solicit such Supplier to
supply



--------------------------------------------------------------------------------



 



15



      such goods or services to him or any business in which he is interested
where such supply to him inhibits the supply of such goods or services to the
Business;     (G)   solicit or induce or endeavour to solicit or induce any
person who on the Completion Date was a Key Employee of the Business to cease
working for or providing services to the Business, whether or not any such
person would thereby commit a breach of contract;     (H)   employ or otherwise
engage in the business of researching into, developing, distributing, selling,
supplying or otherwise dealing with Restricted Services any person who was
during the twelve months preceding the Completion Date employed or otherwise
engaged by the Business.



12.2   The provisions of clause 12.1 shall not prevent any Seller from being the
holder or controller of shares or other securities that are listed, quoted or
dealt in on any recognised investment exchange (conferring not more than three
per cent. in aggregate of the votes that would normally be cast at a general
meeting of that company, such threshold being reached other than as a result of
a reduction of capital by the company concerned) in a person that competes with
the Business in the Restricted Area.   12.3   For the purposes of sub-clause
12.1, the Purchaser contracts as trustee and agent of each Group Company. The
obligations undertaken pursuant to sub-clause 12.1 shall, with respect to each
such Group Company, constitute a separate and distinct covenant and the
invalidity or unenforceability of any such covenant shall not affect the
validity or enforceability of the covenants in favour of any other Group Company
or the Purchaser. Each of the Sellers agrees that if required to do so by the
Purchaser, he shall enter into covenants in the same terms as those set out in
this clause 12 directly with the relevant Group Company.   12.4   Each of the
Sellers hereby undertakes with the Purchaser that he will not at any time after
Completion in the course of carrying on any trade or business, claim, represent
or otherwise indicate any present association with any Group Company or for the
purpose of carrying on or retaining any business or custom, claim, represent or
otherwise indicate any past association with any Group Company to its detriment
save to the extent required to perform his obligations under any contract of
employment subsisting between any Seller and any Group Company after Completion.
  12.5   Each undertaking contained in sub-clause 12.1 is and shall be construed
as separate and severable and if one or more of the undertakings is held to be
against the public interest or unlawful or in any way an unreasonable restraint
of trade or unenforceable in whole or in part for any reason the remaining
undertakings or parts thereof as appropriate, shall continue to bind the
Sellers.   12.6   While the restrictions in this clause 12 (on which each of the
Sellers has had the opportunity to take independent advice, as each of the
Sellers hereby acknowledges) are considered by the parties to be reasonable in
all the circumstances, it is agreed that if any such restrictions, by
themselves, or taken together, shall be adjudged to go beyond what is reasonable
in all the circumstances for the protection of the legitimate interests of the
Group or any Group



--------------------------------------------------------------------------------



 



16



    Company but would be adjudged reasonable if part or parts of the wording
thereof were deleted, the relevant restriction or restrictions shall apply with
such deletion(s) as may be necessary to make it or them valid and effective.  
12.7   Having taken independent advice each of the Sellers agrees that
restrictions in clause 12 should apply for a period of five years from and
immediately after the Completion Date (the “Restricted Period”) and that this
period is necessary and reasonable in all the circumstances to protect the
goodwill, knowhow, trade secrets, reputation, contacts and relationships with
employees, suppliers and customers of the Business.   12.8   If, however, the
period referred to in sub-clause 12.7 is found to be unenforceable by a court of
competent jurisdiction, the parties agree that the shorter period of three years
shall be substituted as the Restricted Period for the purposes of this
Agreement.   13.   Assignment   13.1   No Seller shall assign, or purport to
assign, all or any part of the benefit of, or its rights or benefits under, this
Agreement together with any causes of action arising hereunder.   13.2   The
Purchaser may assign all or any part of the benefit of, or its rights or
benefits under, this Agreement together with any causes of action arising
hereunder to any member of the Purchaser’s Group and shall notify the Sellers of
any such assignment or purported assignment provided that any such member of the
Purchaser’s Group (the “assignee”) must assign back its rights to another member
of the Purchaser’s Group in the event that the assignee should cease to be a
member of the Purchaser’s Group.   14.   Further assurance       Insofar as it
is able to do so after Completion, the Sellers shall, on being required to do so
by the Purchaser, do or procure the doing of all such acts and/or execute or
procure the execution of such documents as the Purchaser may reasonably consider
necessary for vesting the Registered Shares and the Bearer Shares in the
Purchaser in accordance with the terms of this Agreement.   15.   Entire
Agreement   15.1   This Agreement constitutes the whole and only agreement
between the parties relating to the sale and purchase of the Registered Shares
and the Bearer Shares. In entering into this Agreement, each party acknowledges
that it is not relying upon any pre-contractual statement that is not expressly
set out herein.   15.2   Except in the case of fraud, no party shall have any
right of action against any other party to this Agreement arising out of or in
connection with any pre-contractual statement except to the extent that it is
repeated.   15.3   For the purposes of this clause, “pre-contractual statement”
means any draft, agreement, undertaking, representation, warranty, promise,
assurance or arrangement of any nature



--------------------------------------------------------------------------------



 



17



    whatsoever, whether or not in writing, relating to the subject matter of
this Agreement made or given by any person at any time prior to the date of this
Agreement.   15.4   This Agreement may only be varied in writing signed by each
of the parties.   16.   Notices   16.1   A notice under this Agreement shall
only be effective if it is in writing. Faxes are permitted.   16.2   Notices
under this Agreement shall be sent to a party to this Agreement at its address
or facsimile number and for the attention of the individual set out below:

         
Party
  Fax no.   Address
 
       
David Babai
  None   The Penthouse
13 Pelican Wharf
Watting Wall
London E1W 3SL
 
       
Uzi Kattan
  None   Flat 49 New Crane Wharf
8 New Crane Place
London
E1W 3TX
 
       
Edward Faith
  None   Melodies
Oxhey Lane
Pinner
Middlesex
HA5 4AL
 
       
Murray Sweet
  None   12 Astons Road
Northwood
Middlesex
HA6 2LD
 
       
Bernard Bialylew
  None   10d Golden Heights
2 Seymour Road
Hong Kong
 
       
The Purchaser
FAO: General Counsel –
Cendant Europe
 
+44 20 8762 6631   Landmark House
Hammersmith Bridge Road
London
W6 9EJ
 
       
Cendant Corporation
FAO: General Counsel –
Cendant Europe
 
+44 20 8762 6631   9 West 57th Street
New York
NY
USA



--------------------------------------------------------------------------------



 



18



    provided that a party may change its notice details on giving notice to the
other party of the change in accordance with this clause. That notice shall only
be effective on the day falling five clear Business Days after the notification
has been received or such later date as may be specified in the notice.   16.3  
Any notice given under this Agreement shall, in the absence of earlier receipt,
be deemed to have been duly given as follows:



  (A)   if delivered personally, on delivery;     (B)   if sent by first class
post, two clear Business Days after the date of posting; and     (C)   if sent
by facsimile, when despatched.



16.4   Any notice given under this Agreement outside Working Hours in the place
to which it is addressed shall be deemed not to have been given until the start
of the next period of Working Hours in such place.   16.5   The provisions of
this clause shall not apply in relation to the service of Service Documents.  
17.   Announcements   17.1   The parties hereby agree to the release of the
Press Announcement immediately following the execution of this Agreement.  
17.2   Save for the Press Announcement, no announcement concerning the sale of
the Registered Shares and the Bearer Shares or any ancillary matter shall be
made by either party to this Agreement without the prior written approval of the
other, such approval not to be unreasonably withheld or delayed. This sub-clause
does not apply in the circumstances described in sub-clause 17.3.   17.3  
Either party may, after consultation with the other party make an announcement
concerning the sale of the Registered Shares and the Bearer Shares or any
ancillary matter if required by:



  (A)   law; or     (B)   any securities exchange or regulatory or governmental
body to which that party is subject or submits, wherever situated,



    in which case the party concerned shall take all such steps as may be
reasonable and practicable in the circumstances to agree the contents of such
announcement with the other party before making such announcement.   17.4   The
restrictions contained in this clause shall continue to apply after Completion
or termination of this Agreement without limit in time.



--------------------------------------------------------------------------------



 



19



18.   Confidentiality   18.1   Each party to this Agreement shall treat as
confidential all information obtained as a result of entering into or performing
this Agreement which relates to:



  (A)   the provisions of this Agreement;     (B)   the negotiations relating to
this Agreement;     (C)   the subject matter of this Agreement; or     (D)   the
other party.



18.2   Notwithstanding the other provisions of this clause, either party may
disclose confidential information:



  (A)   if and to the extent required by law;     (B)   if and to the extent
required by any securities exchange or regulatory or governmental body to which
that party is subject wherever situated;     (C)   to its professional advisers,
auditors and bankers on a need to know basis provided that each person to whom
disclosure is made is advised of the confidentiality obligations under this
Agreement and agrees to be bound thereby;     (D)   if and to the extent the
information has come into the public domain through no fault of that party; or  
  (E)   if and to the extent the other party has given prior written consent to
the disclosure.



    Any information to be disclosed pursuant to this sub-clause 18.2 shall be
disclosed only after consultation with the other party.   18.3   The
restrictions contained in this clause shall continue to apply after Completion
or termination of this Agreement without limit in time.   19.   Costs and
expenses   19.1   Except as otherwise stated in any other provision of this
Agreement, each party to this Agreement shall pay its own costs and expenses in
relation to the negotiations leading up to the sale and purchase of the
Registered Shares and the Bearer Shares and the preparation, execution and
carrying into effect of this Agreement, and all other documents referred to in
this Agreement.   19.2   Any costs or expenses of whatever nature arising out of
or in connection with the sale and purchase of the Registered Shares and the
Bearer Shares incurred by any member of the Group shall be borne by the Sellers.



--------------------------------------------------------------------------------



 



20



20.   Counterparts   20.1   This Agreement may be executed in any number of
counterparts, and by the parties to it on separate counterparts, but shall not
be effective until each party has executed at least one counterpart.   20.2  
Each counterpart shall constitute an original of this Agreement, but all the
counterparts shall together constitute but one and the same instrument.   21.  
Contracts (Rights of Third Parties) Act 1999       Save as otherwise expressly
provided in this Agreement, the parties to this Agreement do not intend that any
term of this Agreement should be enforceable, by virtue of the Contracts (Rights
of Third Parties) Act 1999, by any person who is not a party to this Agreement.
Notwithstanding the foregoing, any benefits conferred by this Agreement on any
third party by virtue of such statute, the parties to this Agreement may agree
to vary or rescind this Agreement without any such third party’s consent.  
22.   Termination   22.1   This Agreement may be terminated as follows:



  (A)   by mutual written consent of the parties;     (B)   by the Purchaser if
any Seller is in material breach of a Warranty set out in paragraphs 1 or 2 of
Schedule 4 (Warranties and Indemnity) where such breach, if capable of cure or
remedy, is not cured or remedied within 5 Business Days of receipt of notice of
such breach;     (C)   by either party (provided the same is not in breach of
its obligations under this Agreement) if Completion has not occurred by 30
June 2005; or     (D)   by the Purchaser at any time if any of the conditions
set out in Schedule 2 (Conditions to Completion) becomes incapable of
satisfaction.



22.2   If this Agreement terminates in accordance with sub-clause 22.1 and
without limiting any party’s right to claim damages all obligations of the
parties under this Agreement shall end (except for the provisions of clauses 17
(Announcements), 18 (Confidentiality)) but (for the avoidance of doubt) all
rights and liabilities of the parties which have accrued before termination
shall continue to exist.   23.   Choice of governing law       This Agreement
shall be governed by and construed in accordance with English law.



--------------------------------------------------------------------------------



 



21



24.   Jurisdiction   24.1   The courts of England are to have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement. Any Proceedings shall be brought in the English courts.   24.2   Each
party waives (and agrees not to raise) any objection, on the ground of forum non
conveniens or on any other ground, to the taking of proceedings in the English
courts. Each party also agrees that a judgment against it in Proceedings brought
in England shall be conclusive and binding upon it and may be enforced in any
other jurisdiction.   24.3   Each party irrevocably submits and agrees to submit
to the jurisdiction of the English courts.   25.   Agent for service   25.1  
Each Seller irrevocably appoints Trusec Limited of 2 Lambs Passage, London EC1Y
8BB to be its agent for the receipt of service of process in England. Each
Seller agrees that any Service Document may be effectively served on it in
connection with Proceedings in England and Wales by service on its agent.  
25.2   Cendant Corporation irrevocably appoints Cendant Europe Limited (Attn:
General Counsel) of Landmark House, Hammersmith Bridge Road, London W6 9EJ to be
its agent for the receipt of service of process in England. Cendant Corporation
agrees that any Service Document may be effectively served on it in connection
with Proceedings in England and Wales by service on its agent.   25.3   Any
Service Document shall be deemed to have been duly served if marked for the
attention of the address of the relevant agent appointed under sub-clause 25.1
or 25.2 (as the case may be) or such other address within England and Wales as
may be notified to the party wishing to serve the Document and:



  (A)   left at the specified address; or     (B)   sent to the specified
address by first class post.



    In the case of (A), the Service Document will be deemed to have been duly
served when it is left. In the case of (B), the Service Document shall be deemed
to have been duly served two clear Business Days after the date of posting.  
25.4   If the agent appointed under sub-clauses 25.1 or 25.2 at any time ceases
for any reason to act as such for the relevant party, that party shall appoint a
replacement agent having an address for service in England or Wales and shall
notify the other parties of the name and address of the replacement agent.
Failing such appointment and notification, the other parties shall be entitled
by notice to that party to appoint a replacement agent to act on that party’s
behalf. The provisions of this clause applying to service on an agent apply
equally to service on a replacement agent.



--------------------------------------------------------------------------------



 



22



25.5   A copy of any Service Document served on an agent shall be sent by post
to the party that appointed the relevant agent. Failure or delay in so doing
shall not prejudice the effectiveness of service of the Service Document.  
25.6   “Service Document” means a claim form, application notice, order or
judgment or other document relating to any Proceedings.



--------------------------------------------------------------------------------



 



23

Schedule 1
(The Sellers)

                          Donvand   Octopus                   Name   Registered
  Bearer   Registered   Bearer   Proportion of     Shares   Shares   Shares  
Shares   Initial                     Consideration                       David
Babai   10,000,000   10,000,000   15,399,928   15,399,928   44.56%              
        Uzi Kattan   5,000,000   5,000,000   7,699,964   7,699,964   22.28%    
                  Edward Faith   5,000,000   5,000,000   7,699,964   7,699,964  
22.28%                       Murray Sweet   1,219,512   0   1,878,040   0  
5.44%                       Bernard Bialylew   1,219,512   0   1,878,040   0  
5.44%



--------------------------------------------------------------------------------



 



24

Schedule 2
(Conditions to Completion)

     
1.
(A)  A notification having been made to the German Federal Cartel Office
(Bundeskartellamt), and the Federal Cartel Office, within one month from its
receipt of the complete notification, either having affirmatively given
clearance, or having not given notice that it has initiated main examination
proceedings (Hauptprûfuverfahren) under Section 40 of the German Act against
Restraints of Competition (Gesetz gegen Wettbewerbsbeschränkungen).



  (B)  A notification having been made to the Norwegian Competition Authority
and the Norwegian Competition Authority within 15 working days from receipt of a
short form notification not having required submission of a complete
notification, pursuant to the Norwegian Competition Act, No. 65 of June 11,
1993.



2.   Each of the Warranties set out in paragraphs 1 and 2 of Schedule 4
(Warranties and Indemnity) remaining true when repeated immediately prior to
Completion in all material respects.   3.   None of the Sellers having wilfully
and knowingly (i) taken any action or (ii) expressly authorised or permitted any
Group Company to take any action which is referred to in paragraphs 1 to 3
(inclusive), 5, or 7 to 10 (inclusive) of Schedule 6 (Restricted Actions) and
which is a breach of clause 4.1 and which also is an action which should have
been reasonably foreseen by the Sellers as being reasonably probable to have a
material adverse effect on the Group taken as a whole where “material adverse
effect” means an effect which reduces the assets of the Group by £20,000,000 or
more or the prospective profits of the Group by £1,000,000 per annum or more.



--------------------------------------------------------------------------------



 



25

Schedule 3
(Completion Arrangements)

Part A (Seller’s obligations)

At Completion, each of the Sellers shall:



1.   deliver or procure the delivery to the Purchaser or the Purchaser’s
Solicitors:



  (A)   duly executed transfers in favour of the Purchaser together with the
share certificates in respect of the Registered Shares set opposite his name in
Schedule 1 (The Sellers).     (B)   the warrant in respect of the Bearer Shares
set opposite his name in Schedule 1 (The Sellers).     (C)   certified copies of
any power of attorney under which any document required to be delivered under
this Schedule 3 has been executed.     (D)   evidence in a form satisfactory to
the Purchase of the termination of the Shareholders’ Agreements with a release
and waiver of any and all claims against any Group Company in relation thereto.



2.   deliver to the Purchaser (or make available to the Purchaser at the
registered office of the Companies) the statutory books (which shall be written
up to but not including the Completion Date), the certificate of incorporation
(and any certificate of incorporation on change of name) and common seal (if
any) of both Donvand and Octopus;   3.   to the extent required by the Purchaser
procure the present directors and secretary of the Companies to resign their
offices without prejudice to any rights which they may have under any contract
of employment with any member of the Group or under any statutory provision
including any right to damages for wrongful dismissal, redundancy payment or
compensation for loss of office or unfair dismissal, such resignations to be
tendered at the board meetings referred to in paragraph 5 of this Schedule;  
4.   if required by the Purchaser, procure the present auditors of Donvand and
Octopus to resign their office as such to take effect as at the Completion Date,
and to deposit at the registered office of the Companies a letter notifying
their resignation and containing a statement pursuant to section 394(1)
Companies Act 1985 that there are no circumstances connected with their ceasing
to hold office which they consider should be brought to the attention of any
members or creditors; and   5.   procure board meetings of Donvand and Octopus
to be held at which each of the persons nominated by the Purchaser shall be
appointed directors and/or secretary, as the Purchaser shall direct, such
appointments to take effect immediately after Completion and the resignations of
the directors and Secretary referred to in paragraph 3 of this Schedule shall be
tendered and accepted so as to take effect at the close of the meeting and
procure that







--------------------------------------------------------------------------------



 



26







    minutes of each duly held board meeting, certified as correct by the
secretary of the relevant Company, are delivered to the Purchaser’s Solicitors.

Part B (Purchaser’s obligations)



1.   At Completion, the Purchaser shall:



  (A)   pay to the bank account of the Sellers’ Jersey Solicitors the Initial
Consideration by telegraphic transfer for same day value;     (B)   pay to the
bank account of the Escrow Agent, the Escrow Sum set out in paragraph 1.1 of
Schedule 9 (Price Adjustment) by telegraphic transfer for same day value;    
(C)   deliver to the Sellers copies (certified by the secretary of the Purchaser
and the Guarantor to be a true copies of resolutions in force at Completion) of
the resolutions of the directors of the Purchaser and the Guarantor authorising
the execution by the Purchaser and the Guarantor of this Agreement.



--------------------------------------------------------------------------------



 



27

Schedule 4
(Warranties and Indemnity)

Part A - Warranties



1.   Ownership of the Registered Shares and the Bearer Shares   1.1   Each
Seller is the legal and beneficial owner of the Registered Shares and the sole
holder the Bearer Shares set opposite his name in Schedule 1 (The Sellers).  
1.2   There is no option, right to acquire, mortgage, charge, pledge, lien or
other form of security or encumbrance or equity on, over or affecting the
Registered Shares or the Bearer Shares held by each of the Sellers and there is
no agreement or commitment to give or create any and, so far as each Seller is
aware, no claim has been made by any person to be entitled to any.   1.3   No
person has the right (whether exercisable now or in the future and whether
contingent or not) to call for the allotment, conversion, issue, registration,
sale or transfer of any share capital or any other security giving rise to a
right over, or an interest in, the share capital of Donvand or of Octopus under
any option, agreement or other arrangement (including conversion rights and
rights of pre-emption).   1.4   The Registered Shares and the Bearer Shares
comprise the whole of the issued and allotted share capital of the Companies,
have been properly and validly issued and allotted and are each fully paid. No
person has the right (exercisable now or in the future or whether contingent or
not) to call for the issue of any share or loan capital in either of the
Companies.   1.5   The information contained in Schedule 5 (Basic Information)
is true and accurate.   2.   Capacity of the Seller   2.1   Each Seller has the
requisite power and authority to enter into and perform this Agreement.   2.2  
The obligations of each Seller under this Agreement constitute binding
obligations in accordance with its terms.   2.3   The execution and delivery of,
and the performance by each Seller of his obligations under, this Agreement have
been duly authorised by all necessary action on the part of each Seller.   3.  
Other   3.1   The Accounts were prepared in accordance with accountancy
practices, principles and standards generally accepted in the United Kingdom in
the period covered by the Accounts and show a true and fair view of the state of
affairs of each of the Companies as at the Accounts Date and of its profits for
the period ended on that date.   3.2   Save as fairly disclosed to the
Purchaser, and other than as referred to in Part A of Schedule 7 (Disclosures),
there exists no agreement, understanding or arrangement of any nature



--------------------------------------------------------------------------------



 



28



    between any Group Company on the one hand and any shareholder or Affiliate
of the Seller (not being a Group Company) on the other nor, since the Accounts
Date, and other than as disclosed in Schedule 7 (Disclosure), has any Seller or
any Affiliate of any Seller received any payment from or been involved in any
transaction with any Group Company.   3.3   Save as fairly disclosed to the
Purchaser, each of the subsidiaries of the Companies as shown in the Accounts is
wholly owned and there is no agreement, or arrangement or commitment outstanding
which calls for the allotment, issue or transfer of, or accords to any person
the right to call for the allotment, issue or transfer of, any shares or
interest therein or debentures or any securities in any such company and, save
as set out in the Accounts, no member of the Group has any interest in the share
capital of any other body corporate.   3.4   Save as fairly disclosed to the
Purchaser, since the Accounts Date, no Group Company has acquired or disposed of
or agreed to acquire or dispose of any material assets or assumed or incurred or
agreed to assume to incur any material liabilities (including contingent
liabilities) and nor is any Group Company engaged any Litigation or has any
notice of any Litigation been received, in each such case where such Litigation
is for an amount claimed in excess of £200,000. Further, the assets agreed to be
acquired pursuant to an asset purchase agreement between Travel Bound, Inc. and
GTA North America, Inc. dated as of 30 December 2003 were acquired in accordance
with the terms of such agreement, and no assets (and none of the rights to such
assets) acquired thereunder have been disposed of or otherwise transferred to
any person other than a Group Company, and there is no agreement for the
disposal or transfer of any such assets or the rights relating to such assets.  
3.5   Save as fairly disclosed to the Purchaser, the Sellers are not aware of
any invalidity or grounds for invalidity or grounds for determination,
rescission, avoidance or repudiation of any material contract, being for these
purposes a subsisting contract containing committed expenditure by or committed
revenue to any Group Company for an amount in excess of £1,000,000 or which may
be terminated after service of not less than twelve months’ notice.   3.6   No
Group Company or any of its officers or employees (acting or purporting to be
acting in any capacity for or in the course of employment) has made or paid or
offered to make or pay any bribe or other improper payment to any person.  
3.7   Save as fairly disclosed to the Purchaser and so far as the Sellers are
aware, each Group Company has made or caused to be made all proper returns to
any relevant Tax Authority within the last three years. Save as fairly disclosed
to the Purchaser, so far as the Sellers are aware, there is no dispute or
disagreement outstanding with any Tax Authority regarding any liability or
potential liability to Tax that is recoverable from any Group Company or
regarding the availability of any relief from Tax to any Group Company.



--------------------------------------------------------------------------------



 



29

Part B - Indemnity



1.   Tax Indemnity   1.1   In consideration of entering into this Agreement and
payment of the Consideration and subject to paragraph 1.10 below each of the
Sellers as Shareholders severally covenants to pay the Purchaser (as partial
repayment of the consideration for the shares) an amount equal to:



  (A)   any Tax on his income arising in or payable by a Group Company as a
result of the Reorganisation or entering into or Completion of this Agreement or
the sale of the Registered Shares and Bearer Shares;     (B)   any corporation
tax arising on receipt of any sum paid under paragraph 1.1(A); and     (C)   any
reasonable costs and expenses incurred by the Purchaser or a Group Company as a
result of taking action pursuant to paragraph 1.3 below (including any
additional liability to tax)



    up to and not exceeding the aggregate amount set against his name in
paragraphs 1.9 and 1.10 of this Part B.   1.2   All payments under paragraph 1.1
or 1.10 of this Part B shall be made on the later of 3 Business Days before the
due date for payment of such Tax (assuming no appeals or applications for
postponement of tax) and 3 Business Days of a formal demand from the Purchaser.
Any payment not made by the Seller on the date specified in this paragraph 1.3
shall carry interest at 1 per cent. above the base rate of Barclays Bank PLC
from such date until payment.   1.3   Upon the Purchaser becoming aware that Tax
is likely to arise in a Group Company as a result of any of the matters referred
to in paragraph 1.1(A) above the Purchaser shall:



  (A)   promptly notify the Sellers by written notice as soon as it appears to
the Purchaser that any such Tax might be arising;     (B)   take such action and
give such information and access to personnel, premises, documents and records
to the Sellers and its professional advisers as the Sellers may reasonably
request and the Sellers shall be entitled to require the Purchaser to take such
action and give such information and assistance in order to avoid, dispute,
resist, mitigate, settle, compromise, defend or appeal any claim by a Tax
Authority that such Tax might be arising or apply for the postponement of
payment of tax as the Sellers reasonably request;     (C)   at the request of
the Sellers, allow the Sellers to take the sole conduct of such actions as the
Sellers may deem appropriate in connection with any such Tax arising in the name
of the Purchaser or the relevant Group Company and in that connection, the
Purchaser shall give or cause to be given to the Sellers all such assistance as
the Sellers may reasonably require in avoiding, disputing, resisting, settling,
compromising,



--------------------------------------------------------------------------------



 



30



      defending or appealing any claim by a Tax Authority that such Tax might be
arising and shall instruct such professional advisers as the Seller may nominate
to act on behalf of the Purchaser or the Group Company, as appropriate, but to
act in accordance with the Sellers’ reasonable instructions; and     (D)   make
no admission of liability, agreement, settlement or compromise with any Tax
Authority without the prior written consent of the Seller (such consent not to
be unreasonably withheld or delayed) and the Purchaser expressly hereby
acknowledges that the Seller shall be entitled at any stage at its sole
discretion to settle any claim with any Tax Authority.



1.4   Where the Sellers assume conduct of any matter under paragraph 1.3 above,
the Sellers shall keep the Purchaser fully informed of all matters known to
them, shall provide the Purchaser with copies of all documents and
correspondence relating to the disputed claim and shall regularly consult with
the Purchaser in respect of such matters.   1.5   The Sellers shall nominate a
single tax adviser to act for all of them under this Schedule 4 Part B and shall
provide details of such tax adviser at Completion (and shall notify any changes
of the tax adviser from time to time). All directions, instructions and requests
given by the Sellers under paragraph 1.3 shall be given exclusively by such
adviser and the Purchaser shall be under no obligation to act in accordance with
the directions, instructions or requests given by any person other than the
adviser (including directions or requests given by any Seller) nor shall the
Purchaser be under any obligation to provide access or information to any person
other than such adviser. References in paragraph 1.3, 1.4 and 1.7 to a Seller or
Sellers shall be read as references to such adviser.   1.6   Notwithstanding any
other provision in this Schedule 4 Part B the Purchaser and the Group Companies
shall be free to comply with any provisions of law or recognised accounting
practice. In particular (and without prejudice to the generality of the
foregoing) if the Purchaser acting reasonably (and having taken appropriate
professional advice) comes to the view that a Group Company must report the
Reorganisation for tax purposes in a particular manner including as involving
the issue of employment related, restricted or convertible securities it shall
be free to do so provided that before filing on such basis the Purchaser will
consult with the tax adviser nominated by the Sellers under paragraph 1.5.  
1.7   Paragraph 1.3 shall not apply in respect of any claim:



  (A)   to the extent that it would involve the relevant Group Member contesting
any claim before any court or other appellate body unless Tax Counsel (of at
least 10 years experience) opines, in writing, that an appeal against the claim
in question will, on the balance of probabilities, be won; and     (B)   if
within 15 Business Days or 10 Business Days in a case where there is a time
limit for appeal following the Sellers’ receipt of written notice of the claim
from the Purchaser in accordance with paragraph 1.3, the Sellers do not request
that the Purchaser or the relevant Group Member take any action under paragraph
1.3 the Purchaser or the relevant Group Member shall (without prejudice to the
Purchaser’s rights under this



--------------------------------------------------------------------------------



 



31



      Schedule) be free to pay or settle the Claim on such terms as it may, in
its absolute discretion, consider fit.



1.8   The Sellers each severally covenant with the Purchaser to pay all taxes
due in respect of the disposal of their Shares for which they are directly
assessed.   1.9   The amounts referred to in paragraph 1.1 are:



  (A)   Mr. Babai £31.5m     (B)   Mr. Kattan £15.75m     (C)   Mr. Faith
£15.75m     (D)   Mr. Bailylew £18.5m

provided that, Mr. Bailylew’s liability shall be guaranteed by Mr. Babai,
Mr. Kattan and Mr. Faith (severally and in addition to the sums referred to in
paragraphs (A), (B) and (C) of this paragraph 1.9) in the proportions 50:25:25.



1.10   In respect of Tax on Mr. Sweet’s income falling within paragraph 1.1(A)
above amounts shall be paid by the following Sellers as set out below:



  (A)   Mr. Sweet shall pay 10 ÷18.5 x 100% but subject to a maximum of £10m
less any tax paid by Mr. Sweet to the Inland Revenue in respect of the sale of
the Shares;     (B)   Mr. Babai shall pay (in addition to the amount referred to
in paragraph 1.9) 4.25 ÷ 18.5 x 100% but subject to a maximum of £4.25m;    
(C)   each of Mr. Kattan and Mr. Faith shall severally pay (in addition to the
amount referred to in paragraph 1.9) 2.125 ÷18.5 x 10% but subject to a maximum
of £2.125m each.     (D)   In this paragraph 1 of this Part B, “Tax” means
income tax or national insurance contributions.



1.11   In this paragraph 1 of this Part B, “Tax” means income tax or national
insurance contributions.



--------------------------------------------------------------------------------



 



32

Schedule 5
(Basic Information)

Donvand Limited

             
1.
  Registered number   :   1213718 
 
           
2.
  Date of incorporation   :   23 May 1975
 
           
3.
  Place of incorporation   :   United Kingdom
 
           
4.
  Address of registered office   :   54 Welbeck Street

          London W1G 9XS
 
           
5.
  Authorised share capital   :   £250,000 and US$2,000 comprising:
 
           

          20,000,000 new ordinary shares of US$0.0001 each;

          10,000,000 AA deferred shares of £0.0005 each;

          5,000,000 BB deferred shares of £0.0005 each;

          5,000,000 CC deferred shares of £0.0005 each;

          1,219,512 A deferred shares of £0.0005 each;

          1,219,512 B deferred shares of £0.0005 each;

          1,951,220 ordinary shares of £0.0005 each; and

          25,609,756 unclassified shares of £0.0005 each.
 
           
6.
  Issued share capital   :   20,000,000 new ordinary shares of US$0.0001 each;

          10,000,000 AA deferred shares of £0.0005 each;

          5,000,000 BB deferred shares of £0.0005 each;

          5,000,000 CC deferred shares of £0.0005 each;

          1,219,512 A deferred shares of £0.0005 each;

          1,219,512 B deferred shares of £0.0005 each.
 
           
7.
  Directors:        
 
           

  Full name        
 
           

  David Babai        
 
           

  Edward Faith        
 
           

  Uzi Kattan        
 
           

  Murray Sweet        
 
           
8.
  Secretary:        



--------------------------------------------------------------------------------



 



33

             

  Full name        
 
           

  Uzi Kattan        
 
           
9.
  Accounting reference date   :   31 December
 
           
10.
  Auditors   :   Deloitte & Touche



--------------------------------------------------------------------------------



 



34

Octopustravel Group Limited

             
1.
  Registered number   :   3879759 
 
           
2.
  Date of incorporation   :   18 November 1999
 
           
3.
  Place of incorporation   :   United Kingdom
 
           
4.
  Address of registered office   :   54 Welbeck Street

          London W1G 9XS
 
           
5.
  Authorised share capital   :   £200,000 and US$3,080 comprising:
 
           

          30,800,000 new ordinary shares of US$0.0001 each;

          15,399,928 AA deferred shares of £0.0005 each;

          7,699,964 BB deferred shares of £0.0005 each;

          7,699,964 CC deferred shares of £0.0005 each;

          1,878,040 D ordinary shares of £0.0005 each;

          1,878,040 E ordinary shares of £0.0005 each;

          3,004,864 ordinary shares of £0.0005 each

          2,439,200 unclassified shares of £0.0005 each.
 
           
6.
  Issued share capital   :   30,799,856 new ordinary shares of US$0.0001 each;

          15,399,928 AA deferred shares of £0.0005 each;

          7,699,964 BB deferred shares of £0.0005 each;

          7,699,964 CC deferred shares of £0.0005 each;

          1,878,040 D ordinary shares of £0.0005 each;

          1,878,040 E ordinary shares of £0.0005 each.
 
           
7.
  Directors:        
 
           

  Full Name        
 
           

  David Babai        
 
           

  Edward Faith        
 
           

  Uzi Kattan        
 
           

  Murray Sweet        
 
           
11.
  Secretary:        
 
           

  Full Name        
 
           

  Uzi Kattan        



--------------------------------------------------------------------------------



 



35

             
12.
  Accounting reference date   :   31 December
 
           
13.
  Auditors   :   Deloitte & Touche



--------------------------------------------------------------------------------



 



36

Schedule 6
(Restricted Actions)



1.   Except expressly as regards the proposed restructuring of GTA Data Services
India Limited, Gullivers Travel Associates (Thailand) Limited or OctopusTravel
Limited (Thailand), any other transfer by any means of any or all of the shares
in any Group Company or variation, creation, increase, reorganisation,
consolidation, subdivision, conversion, reduction, redemption, repurchase,
redesignation or other alteration of the authorised or issued share or loan
capital of any Group Company or the variation, modification, abrogation or grant
of any rights attaching to any such share or loan capital.   2.   The entry into
or creation by any Group Company thereof of any agreement, arrangement or
obligation requiring the creation, allotment, issue, transfer, redemption or
repayment of, or the grant to a person of the right (conditional or not) to
require the creation, allotment, issue, transfer, redemption or repayment of,
any shares in the capital of any Group Company (including, without limitation,
an option or right of pre-emption or conversion).   3.   The reduction,
capitalisation, repayment or distribution of any amount standing to the credit
of the share capital, share premium account, capital redemption reserve or any
other reserve of any Group Company, or the reduction of any uncalled liability
in respect of partly paid shares of any Group Company. The recommendation,
declaration or making of any dividend or other distribution of profits, assets
or reserves other than by any Group Company.   4.   The convening of any general
meeting of any Group Company. The alteration of the memorandum or articles of
association or other applicable constitutional document of any Group Company.  
5.   Acquisitions or disposals by any means (including, without limitation, by
lease or licence) by any Group Company of (i) any asset or assets in any single
transaction or series of related transactions with an aggregate value of
£1,000,000 or more (based on lower of market and net book value) but excluding
the acquisition of not more than £1,500,000 of computer hardware from IBM prior
to Completion; or (ii) any interest in real property material in the context of
the Group taken as a whole (which, for the avoidance of doubt, excludes any
proposed arrangements regarding the lease of premises in Beijing for an annual
rental payment of less than £1,000,000 or any other lease arrangements with an
annual rental payment of less than £1,000,000).   6.   Other than the
appointment of Deloitte & Touche to act as auditors of any Group Company and the
corresponding replacement of any existing auditors of any relevant Group Company
at the date of this Agreement, the removal or appointment of the auditors to any
Group Company for any other purpose. The alteration of the accounting reference
date of any Group Company or the alteration of the accounting policies or
practices of any Group Company except as required by law or to comply with a new
applicable accounting standard.   7.   Excluding for these purposes any Octopus
affiliate or Octopus franchise arrangements, (i) the entry into, amendment,
variation, supplement or termination of any agreement or arrangement which
confers exclusive rights or obligations of any nature whatsoever on any Group
Company



--------------------------------------------------------------------------------



 



37



    in circumstances which would restrict the Business in a manner material to
the Group taken as a whole or which the Sellers should reasonably have been
aware would restrict the Business from conducting any business with any of
Cendant’s travel related businesses namely: Avis, Budget, Cendant Hotel Group,
Cendant Timeshare division and Cendant Travel Distribution services division,
the Cendant Travel business (comprising the Cendant Car Rental Group, the
Cendant Hotel Group and the Cendant Travel Distribution Services Group) in a
manner material to the Cendant Travel business taken as a whole; or (ii) the
entry into, amendment, variation, supplement or termination of any agreement
where such amendment, variation, supplement or termination would cause such
Group Company to incur committed expenditure in an amount in excess of
£1,000,000 or vary the amount of a committed payment to be received by a such
Group Company by an amount in excess of £1,000,000.   8.   The creation,
otherwise than by operation of law, of any mortgage, charge, pledge, lien,
option, restriction, right of first refusal, right of pre-emption, third party
right or interest, other encumbrance or security interest of any kind, or other
type of agreement or arrangement having similar effect over any uncalled capital
of, or any other asset of any Group Company or the giving of any guarantee,
indemnity or security, or the entry into of any agreement or arrangement having
a similar effect by any Group Company or the assumption, otherwise than by
operation of law, by any Group Company of any liability, whether actual or
contingent, in respect of any obligation of any person in any circumstances
where any such security interest, guarantee, indemnity or arrangement having
similar effect is for an amount in excess of £1,000,000.   9.   Excluding for
these purposes (i) the incurring of any trade credit in the ordinary course of
business, (ii) any currency or interest rate hedging activities in the ordinary
course of business, (iii) any bonding arrangements required for regulatory or
other purposes in the ordinary course of business or (iv) any drawdown under
financial facilities available at the date of this Agreement to any Group
Company, the incurring, or the entry by any Group Company into any agreement or
facility to obtain, any borrowing, advance, credit or finance or any other
indebtedness or liability in the nature of borrowing. Any response to the taking
of steps by the creditors of any Group Company to liquidate it.   10.   The
entry into, termination or variation of any employment or consultancy agreement
or arrangement, in respect of which annual payments of basic salary or
consultancy fees exceed £100,000, including, without limitation, any variation
of the remuneration or other benefits under such agreement or arrangement, save
for any increase in emoluments payable in the ordinary course.



--------------------------------------------------------------------------------



 



38

Schedule 7
(Disclosures)

Part A



1.   Totalstay Limited       Group Companies contract with Totalstay Limited in
respect of, inter alia, the provision of websites for the Business and the sale
of products of the Business. Totalstay Limited is owned by the daughter and
son-in-law of David Babai.   2.   Hotelpronto       Group Companies contract
with Hotelpronto in respect of, inter alia, the sale of products of the
Business. Hotelpronto is the trading name of a business owned by the daughter
and son-in-law of David Babai.   3.   Aladdin Limited       Group Companies
contract with Aladdin Limited, a company carrying on business in Israel, in
respect of, inter alia, the hosting of websites for the Business, the
translation of certain languages for use by the Business, the sale of products
of the Business and is a trade customer of the Group. Aladdin Limited is owned
by the nephew of David Babai.   4.   Ron Orgin       Ron Orgin is an employee of
a Group Company and is based in London with a current basic salary of £41,500
per annum. Ron Orgin is the brother-in-law of Edward Faith.   5.   Mandy Babai  
    Mandy Babai is an employee of a Group Company and is based in London with a
current basic salary of £47,000 per annum. Mandy Babai is the wife of David
Babai.   6.   Joseph Babai       Joseph Babai assists the Group with its
accounting and is based in London. He is not on the payroll of a Group Company
and does not receive remuneration for his assistance.   7.   Employment
Contracts and Service Agreements



  7.1   Each of the Sellers is an employee of a Group Company and each of
Sellers (other than Bernard Bialylew) is a director of Donvand and Octopus.
Bernard Bialylew is a director of certain other Group Companies.     7.2   There
are no written contracts of employment or written service agreements in respect
of David Babai, Edward Faith and Uzi Kattan. Certain details as to the terms and







--------------------------------------------------------------------------------



 



39







    conditions of employment have been disclosed to the Purchaser. Details of
remuneration since the Last Accounts Date are as set out in Part B of this
Schedule. Other terms include private medical insurance and death in service
benefit for each of David Babai, Edward Faith and Uzi Kattan and their
respective families, petrol and car maintenance allowances for each of David
Babai and Edward Faith.   7.3   Murray Sweet has a service contract with Donvand
dated 13 November 2000, a copy of which has been disclosed to the Purchaser.
Details of remuneration since the Last Accounts Date are as set out in Part B of
this Schedule. Other terms include:



  (i)   a notice period of 12 months from the date of written notice from either
party expiring on the earliest of 13 November 2006 or any time thereafter;    
(ii)   motor car allowance up to a maximum purchase price of £40,000 and
specified associated expenses (in lieu of part of annual salary);     (iii)   a
contribution of £2,600 index linked per annum towards insurance scheme for the
benefit of Murray Sweet;     (iv)   private medical insurance for Murray Sweet’s
family (including his mother); and     (v)   death in service benefit of four
times salary up to the statutory cap.



7.4   Bernard Bialylew has a service contract with Donvand dated 13
November 2000, a copy of which has been disclosed to the Purchaser. Bernard
Bialylew currently works in Hong Kong but remains employed by a Group Company on
the same terms and conditions as set out in the service contract other than
remuneration and where amendment is necessary to reflect his change in location.
Details of remuneration since the Last Accounts Date are as set out in Part B of
this Schedule. Other terms include:



  (i)   a notice period of 12 months from the date of written notice from either
party expiring on the earliest of 13 November 2005 or any time thereafter;    
(ii)   motor car allowance up to a maximum purchase price of £30,000 and certain
associated expenses; and     (iii)   premium payments or contributions of up to
£25,000 to any life, permanent health, medical expenses or similar insurance
scheme or approved personal pension scheme arranged by Bernard Bialylew in his
name (the whole or the balance of which may be received by Bernard Bialylew at
his election as additional salary).







--------------------------------------------------------------------------------



 



40





Schedule 8
(Price Adjustment)



1.   Escrow Arrangements   1.1   At Completion £50 million (the “Escrow Sum”),
shall be paid into such escrow account (“Escrow Account”) with such person to
act as escrow agent (“Escrow Agent”) as the parties may agree (or in the absence
of agreement, Slaughter and May) and hold the Escrow Sum on behalf of the
Sellers and the Purchaser as Stakeholder.   1.2   The Escrow Agent will hold the
Escrow Sum (subject to any payments made therefrom pursuant to this paragraph 1)
in the Escrow Account until all amounts payable pursuant to this Schedule 8 have
been paid.   1.3   Forthwith following the determination of EBITDA (as
determined below) the Sellers and the Purchaser will instruct the Escrow Agent
to pay to the Purchaser the Escrow Sum if EBITDA is less than £45 million and to
pay to the Sellers the Escrow Sum if EBITDA is equal to or greater than
£45 million.   1.4   All interest accumulated on sums payable to the Sellers or
the Purchaser pursuant to the escrow arrangements set out in this paragraph 1
accumulate for the benefit of the recipient.   2.   Completion Accounts   2.1  
The Sellers (up to completion) and the Purchaser (after Completion) shall
procure that finalised accounts of the Companies for the year ended 31
December 2004 are prepared and audited as soon as practical.   2.2   The
Purchaser shall procure that as soon as possible, and in any event within 20
Business Days of the audited financials of the Companies being signed off by the
relevant statutory auditors, it shall deliver to the Sellers a draft
consolidated Completion Balance Sheet (the “Draft Completion Balance Sheet") of
the Group and a Draft Statement of EBITDA will be prepared by it in accordance
with the Accounting Principles. The Purchaser shall instruct a firm of
independent accountants of international repute to review the draft Completion
Balance Sheet and then issue a certificate with the Draft Completion Balance
Sheet and Draft Statement of EBITDA confirming that the Draft Completion Balance
Sheet and the Draft Statement of EBITDA has been prepared substantially in
accordance with the Accounting Principles.   2.3   The Sellers and their
accountants shall be entitled to review the Draft Completion Balance Sheet and
the Draft Statement of EBITDA for a period of 30 Business Days following receipt
from the Purchaser.   2.4   The Purchasers shall provide or procure the
provision of, to the Sellers and their accountants such information as the
Sellers and their accountants shall reasonably require and allow the Sellers and
their accountants access to the Companies and their books and records (at







--------------------------------------------------------------------------------



 



41







    reasonable times and upon reasonable notice), and procure access to the
auditors, including, without limitation, access to the auditors’ working papers
in each case insofar as is reasonably required for the analysis and verification
of the Draft Completion Balance Sheet and the Draft Statement of EBITDA.   2.5  
At or before the end of the period of 30 Business days referred to in paragraph
2.3, the Sellers’ Representative shall either:-



  (A)   notify the Purchaser that the Sellers accept the Draft Completion
Balance Sheet and Draft Statement of EBITDA in its entirety, in which case the
Draft Completion Balance Sheet shall constitute the Completion Balance Sheet
(“Completion Balance Sheet”) and the Draft Statement of EBITDA shall be as set
out therein shall be final and binding on both parties; or     (B)   deliver to
the Purchaser written notice of those items and, where practicable, the amount
in the Draft Completion Balance Sheet and the Draft Statement of EBITDA which
they dispute (the “Disputed Items").



2.6   If the Sellers deliver a notice under paragraph 2.5 then the parties shall
use their respective reasonable endeavours to agree the Disputed Items within 10
Business Days, or such longer period as may be agreed between the parties,
failing which agreement, those Disputed Items which have not been agreed between
the parties (“Unresolved Disputed Items") shall be referred for final binding
determination to such firm of independent accountants of international standing
as the Sellers’ Representative and the Purchaser may agree or, in the absence of
agreement within 10 Business Days following the expiry of such 10 Business Day
period, or longer period as agreed between the parties, as may be selected at
the request of either the Sellers or the Purchaser by the President of the
Institute of Chartered Accountants in England and Wales (the “Expert"), with
instructions that the Expert render his decision on the Unresolved Disputed
Items (and any matters specifically relating thereto) and notify it to the
Sellers and the Purchaser within 20 Business Days of the Expert accepting such
referral. In each case, the Expert so selected (either by the parties or
otherwise) shall act as expert and not as arbitrator and the Unresolved Disputed
Items will be determined by the Expert in accordance with the Accounting
Principles, and such adjustments as are required to be made as a result of the
Expert’s determination of such Unresolved Disputed Items shall be made to the
Draft Completion Balance Sheet and the Draft Statement of EBITDA which shall
then constitute the Completion Balance Sheet and the Statement of EBITDA shall
be as set out therein. The decision of the Expert shall, in the absence of fraud
or manifest error, be final and binding on the Purchaser and the Sellers. The
costs of the Expert shall be paid as to one half by the Sellers and as to one
half by the Purchaser equally. Each of the Sellers and the Purchaser shall
respectively provide or procure the provision to the Expert of all such
information as the Expert shall reasonably require including by their respective
auditors and, in the case of the Purchaser, such business records and accounts
of the Group in the possession, custody or control of the Purchaser which the
Expert shall consider necessary.



2.7   In the event that the accounts of the Companies for the year ended 31
December 2004 are prepared, audited and finalised prior to Completion, then the
rights and obligations of the Purchaser and of the Seller under the paragraphs
2.2 to 2.6 inclusive shall be deemed to be



--------------------------------------------------------------------------------



 



42



    reversed with the obligation to prepare (or procure the preparation of) the
Draft Completion Balance Sheet falling on the Sellers for review by the
Purchaser.   3.   Adjustment Amount   3.1   The Deferred Consideration will be
calculated on the basis that if EBITDA exceeds £45 million it will be
£50 million and if EBITDA is less than £45 million it will be zero.   3.2  
Payments of Deferred Consideration shall be made from the Escrow Account as set
out in paragraph 1.3 of this Schedule.   3.3   Payments of Deferred
Consideration shall be made by telegraphic transfer of funds for same day value
to the Sellers’ Jersey Solicitors within 14 days of the determination of EBITDA
and payment of such Deferred Consideration to the Sellers’ Jersey Solicitors
shall constitute good discharge to the Purchaser in respect of it.   4.   2005
Deferred Consideration   4.1   Following the end of the financial year ended 31
December 2005, the Purchaser shall prepare consolidated accounts of the Group
Companies.   4.2   The Purchaser shall procure that as soon as possible, and in
any event within 20 Business Days of the audited financials of the Group for the
financial period ended 31 December 2005 being signed off by the relevant
statutory auditors, it shall deliver to the Participants a draft consolidated
Completion Balance Sheet (the “2005 Draft Completion Balance Sheet") of the
Group and a Draft Statement of Gross Profit will be prepared by it in accordance
with the Accounting Principles. The Purchaser shall instruct a firm of
independent accountants of international repute to review the 2005 Draft
Completion Balance Sheet and then issue a certificate with the 2005 Draft
Completion Balance Sheet and Draft Statement of Gross Profit confirming that the
2005 Draft Completion Balance Sheet and the Draft Statement of Gross Profit has
been prepared substantially in accordance with the Accounting Principles.  
4.3   The Participants and their accountants shall be entitled to review the
2005 Draft Completion Balance Sheet and the Draft Statement of Gross Profit for
a period of 30 Business Days following receipt from the Purchaser.   4.4   The
Purchasers shall provide or procure the provision of, to the Participants and
their accountants such information as the Participants and their accountants
shall reasonably require and allow the Participants and their accountants access
to the Companies and their books and records (at reasonable times and upon
reasonable notice), and procure access to the auditors, including, without
limitation, access to the auditors’ working papers in each case insofar as is
reasonably required for the analysis and verification of the 2005 Draft
Completion Balance Sheet and the Draft Statement of Gross Profit.   4.5   At or
before the end of the period of 30 Business days referred to in paragraph 4.3,
the Participants’ Representative shall either:-



--------------------------------------------------------------------------------



 



43



  (A)   notify the Purchaser that the Participants accept the 2005 Draft
Completion Balance Sheet and Draft Statement of Gross Profit in its entirety, in
which case the 2005 Draft Completion Balance Sheet shall constitute the 2005
Completion Balance Sheet (“2005 Completion Balance Sheet”) and the Draft
Statement of Gross Profit shall be as set out therein shall be final and binding
on both parties; or     (B)   deliver to the Purchaser written notice of those
items and, where practicable, the amount in the 2005 Draft Completion Balance
Sheet and the Draft Statement of Gross Profit which they dispute, in which case
only those items or amounts identified by the Sellers (the “Disputed Items")
shall be deemed to be in dispute.



4.6   If the Participants deliver a notice under paragraph 4.6 then the parties
shall use their respective reasonable endeavours to agree the Disputed Items
within 10 Business Days, or such longer period as may be agreed between the
parties, failing which agreement, those Disputed Items which have not been
agreed between the parties (“Unresolved Disputed Items") shall be referred for
final binding determination to such firm of independent accountants of
international standing as the Participants’ Representative and the Purchaser may
agree or, in the absence of agreement within 10 Business Days following the
expiry of such 10 Business Day period, or longer period as agreed between the
parties, as may be selected at the request of either the Participants or the
Purchaser by the President of the Institute of Chartered Accountants in England
and Wales (the “Expert"), with instructions that the Expert render his decision
on the Unresolved Disputed Items (and any matters specifically relating thereto)
and notify it to the Participants and the Purchaser within 20 Business Days of
the Expert accepting such referral. In each case, the Expert so selected (either
by the parties or otherwise) shall act as expert and not as arbitrator and the
Unresolved Disputed Items will be determined by the Expert in accordance with
the Accounting Principles, and such adjustments as are required to be made as a
result of the Expert’s determination of such Unresolved Disputed Items shall be
made to the 2005 Draft Completion Balance Sheet and the Draft Statement of Gross
Profit which shall then constitute the 2005 Completion Balance Sheet and the
Statement of Gross Profit shall be as set out therein. The decision of the
Expert shall, in the absence of fraud or manifest error, be final and binding on
the Purchaser and the Participants. The costs of the Expert shall be paid as to
one half by the Participants and as to one half by the Purchaser equally. Each
of the Participants and the Purchaser shall respectively provide or procure the
provision to the Expert of all such information as the Expert shall reasonably
require including by their respective auditors and, in the case of the
Purchaser, such business records and accounts of the Group in the possession,
custody or control of the Purchaser which the Expert shall consider necessary.  
4.7   If the Gross Profit for the year ended 31 December 2005 is less than
£148,300,000, then no further payment shall be made to the Participants
hereunder.   4.8   If the Gross Profit is equal to or greater than £148,300,000,
then the Purchaser shall pay the Participants an amount of 2005 Deferred
Consideration equal to three times the amount by which the Gross Profit exceeds
£148,300,000.   4.9   In the event that (i) the Purchaser is obligated to pay
2005 Deferred Consideration under paragraph 4.8 of this Schedule 9, and (ii) the
Purchaser was not obligated to pay any Deferred



--------------------------------------------------------------------------------



 



44



    Consideration under paragraph 3 of this Schedule 9, then an amount equal to
the Escrow Sum shall be added to the amount payable by the Purchaser to the
Participants under paragraph 4.8 of Schedule 9.   4.10   Payments of 2005
Deferred Consideration due to the Participants under this paragraph 4 shall be
made to the Sellers’ Jersey Solicitors for distribution to the Participants
within 14 days of the determination of the Gross Profit, and payment of such
2005 Deferred Consideration to the Sellers’ Jersey Solicitors shall constitute
good discharge to the Purchaser in respect of it.



--------------------------------------------------------------------------------



 



45

Schedule 9
(Employee Payments)



1.   The Purchaser shall pay (or procure the payment) to such employees as the
Sellers may direct, a bonus which, in all circumstances, will not exceed 4 times
the basic salary of any employee as at the date of this Agreement and which
bonuses when all aggregated together will be of an aggregate amount equal to
£22 million.   2.   The Purchaser will pay or procure the payment of the
relevant bonus, payable to each relevant employee as directed by the Sellers
pursuant to paragraph 1 above, in instalments on the following dates:-



  (a)   20% in cash on or before 28 April 2005;     (b)   20% in Cendant
Restricted Shares vesting on or before 31 December 2005;     (c)   30% in
Cendant Restricted Shares vesting on or before 31 December 2006;     (d)   30%
in Cendant Restricted Shares vesting on or before 31 December 2007.



3.   The Purchaser shall not be obliged to issue any Cendant Restricted Shares
that have yet to vest pursuant to paragraph 2 of this Schedule 10, in the event
that any relevant employee’s contract of employment terminates prior to 31
December 2007. The Purchaser will, however, at the direction of the Sellers and
at the Seller’s sole discretion either issue any Cendant Restricted Shares
vesting in accordance with paragraph 2 in any event or alternatively divide any
such outstanding Cendant Restricted Shares among all other employees to whom the
issue of Cendant Restricted Shares pursuant to paragraph 2 remain outstanding.







--------------------------------------------------------------------------------



 



46





         
Executed as a Deed by
    )  
 
       
DAVID BABAI in the presence of
    )  
 
       
 
       
 
       
Executed as a Deed by
    )  
 
       
UZI KATTAN in the presence of
    )  
 
       
 
       
 
       
Executed as a Deed by
    )  
 
       
EDWARD FAITH in the presence of
    )  
 
       
 
       
 
       
Executed as a Deed by
    )  
 
       
MURRAY SWEET in the presence of
    )  

      

         
Executed as a Deed by
    )  
 
       
BERNARD BIALYLEW in the presence of
    )  



--------------------------------------------------------------------------------



 



47

         
Signed by
    )  
 
       
For and on behalf of
    )  

CODESILVER LIMITED (to be renamed)

         
CENDANT TRAVEL SERVICES
    )  
 
       
LIMITED)
    )  
 
       
 
       
 
       
Signed by
    )  
 
       
For and on behalf of
    )  
 
       
CENDANT CORPORATION
    )  

